United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 25, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-60874
                         Summary Calendar



LONNIE DONNELLY,

                                    Plaintiff-Appellant,

versus

JAMIE DARBY, Commander; JAMIE CLARK;
SCOTT FITCH; DOUG SPROAT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-402-BN
                       --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lonnie Donnelly, Mississippi prisoner # K1304, appeals the

magistrate judge’s dismissal as frivolous and for failure to

state a claim of his 42 U.S.C. § 1983 complaint against

defendants Jamie Darby and Jamie Clark.     Donnelly had previously

voluntarily dismissed his claims against defendants Scott Fitch

and Doug Sproat.   Donnelly asserts that Darby and Clark used




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60874
                                 -2-

excessive force against him by spraying mace in his face and

denied him medical care after the spraying.

     Donnelly has not established that the delay he suffered in

receiving medical care was due to deliberate indifference or that

he suffered substantial harm as a result of the delay.     See

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).     The

magistrate judge’s dismissal of the claims is therefore AFFIRMED.

     With respect to the excessive-force claims, the magistrate

judge erred in concluding that Donnelly engaged in a verbal

confrontation with Clark or Darby that would have excused the

spraying of mace.    See Calhoun v. Hargrove, 312 F.3d 730, 733

(5th Cir. 2002).    However, this error is harmless.   As Donnelly

admits that he received a disciplinary conviction arising from

the same action of which he complains now, his claims are barred.

See Edwards v. Balisok, 520 U.S. 641, 648-49 (1997); Heck v.

Humphrey, 512 U.S. 477, 487 (1994); Hainze v. Richards, 207 F.3d

795, 798-99 (5th Cir. 2000).    Therefore, the claim was frivolous

and could be dismissed.    See Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997), Accordingly, the judgment of the magistrate

judge is AFFIRMED.

     Donnelly has moved for appointment of counsel.    This motion

is DENIED.